UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-8F I. General Identifying Information 1. Reason fund is applying to deregister (check only one ; for descriptions, see Instruction 1 above): x Merger o Liquidation o Abandonment of Registration (Note: Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) o Election of status as a Business Development Company (Note: Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2. Name of fund: Nicholas-Applegate Fund, Inc. (“Applicant”) 3. Securities and Exchange Commission File No.: 033-38461, 811-05019 4. Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? [] Initial Application x Amendment 5. Address of Principal Executive Office (include No. & Street, City, State, Zip Code): Gateway Center Three 100 Mulberry Street Newark, New Jersey 07102-4077 6. Name, address and telephone number of individual the Commission staff should contact with any questions regarding this form: Jonathan D. Shain, Esq.
